TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-06-00067-CR




Anthony Ruiz, Appellant

v.

The State of Texas, Appellee





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 403RD JUDICIAL DISTRICT
NO. 3040682, HONORABLE BRENDA KENNEDY, JUDGE PRESIDING




O R D E R
PER CURIAM
Mr. Leonard Martinez has filed a motion to be substituted as counsel on appeal.  The
notice states that Martinez has been retained by appellant, and bears the signature of Mr. David M.
Gonzalez, appellant’s appointed counsel, indicating his consent.
The amended motion to substitute is granted and Leonard Martinez is designated
appellant’s lead counsel.  See Tex. R. App. P. 6.1.  At its discretion, the district court may permit
Gonzalez’s withdrawal.  The original motion to substitute is dismissed.
It is ordered July 25, 2006.
 
Before Justices B. A. Smith, Puryear and Waldrop
Do Not Publish